United States Court of Appeals
                     For the First Circuit


No. 05-1259

              ALLIANCE OF AUTOMOBILE MANUFACTURERS,
                      Plaintiff, Appellant,

                               v.

           DAN A. GWADOSKY, IN HIS OFFICIAL CAPACITY AS
 SECRETARY OF STATE OF THE STATE OF MAINE, AND G. STEVEN ROWE, IN
HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL OF THE STATE OF MAINE,
                      Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on November 18, 2005 is
corrected as follows:

     On page 16, line 16, add "(plurality opinion)" after
"(1981)"

     On page 16, line 17, change "Court's" to "plurality's"